Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-19 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
The claimed invention is directed to a display panel including a display area and a non-display area. The display panel also includes a base substrate, a plurality of sub-pixels located in the display area and arranged in a first direction and a second direction, a plurality of electrode rows extending in the first direction and arranged in the second direction, a plurality of electrode columns arranged in the first direction and extending in the second direction, a plurality of switch units located in the display area, a plurality of first signal lines, a plurality of second signal lines, and a plurality of first driving circuits. In a touch stage, the first driving circuits supply a driving signal to the second signal lines, and the first signal lines transmit a touch detection signal to first electrodes in the electrode rows and columns. 
For independent claims 1, 16 and 19, the combination of prior arts Cho; SeongJun et al. (US 20160188061 A1), Yang; Shengji et al. (US 20140125626 A1) and Huang; Chien-Ying et al. (US 20170031507 A1) teaches the display panel, the driving method and the touch display device of the claims 1, 16 and 19, respectively, except for the limitations of a plurality of first touch signal lines, wherein a same touch electrode column of the plurality of touch electrode columns corresponds to at least one first touch signal line, and a same first touch signal line of 
Upon further search, it has been found that prior art WANG; Zhengkui et al. (US 20190235294 A1) teaches a similar circuit and device as the claims 1, 16 and 19. But it fails to disclose all of the listed limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621